   4:20-cr-03074-RGK-CRZ Doc # 22 Filed: 09/14/20 Page 1 of 2 - Page ID # 43




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3074

      vs.
                                                             ORDER
RHIANNON LEE ROJAS,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
21), because Defendant has new counsel who needs additional time review this
case and confer with the defendant before deciding if pretrial motions should be
filed. The motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 21), is granted.

      2)    Pretrial motions and briefs shall be filed on or before November 13,
            2020.

      3)    The trial of this case is set to commence before the Honorable
            Richard G. Kopf, Senior United States District Judge, in Courtroom
            1, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
            December 14, 2020, or as soon thereafter as the case may be
            called, for a duration of four (4) trial days. Jury selection will be held
            at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and November 13, 2020 shall
            be deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
4:20-cr-03074-RGK-CRZ Doc # 22 Filed: 09/14/20 Page 2 of 2 - Page ID # 44




         prepare this case for trial and failing to grant additional time might
         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 14th day of September, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
